Citation Nr: 1506800	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974, and October 1976 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  


FINDING OF FACT

The Veteran likely has hepatitis C that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has hepatitis C that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Veteran asserts that he contracted hepatitis C from inoculations in service.  See May 2010 VA Form 21-4138.  

In September 1990, STRs shows the Veteran was seen for follow-up laboratory tests to assess evidence of antibodies for hepatitis A, B, and/or C.  He reported that he had not felt well since the previous month.  Results were negative for HBsAg, anti HBc and HAVAB. 

On his February 1993 Report of Medical History prior to separation from service, the Veteran reported he was uncertain as to whether or not he had had jaundice or contracted hepatitis.

In February 2008, the Veteran was afforded a VA examination for to determine the etiology of his hepatitis C.  The examiner's report reflects that the majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products prior to 1992, and injection drug use.  The examiner explained that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it was biologically plausible.  Upon examination, the Veteran denied a history of risk factors associated with contracting hepatitis C to include having had a blood transfusion, intravenous drug use, sexual relationships with others known to have contracted hepatitis C, and any tattoos or body piercings prior to, during, or after active military service.  See also Hearing Transcript at 6-7.  The Veteran did however admit to having given himself a tattoo using his mother's sewing needle and indian ink, prior to service enlistment.  Id. at 3-4.  The examiner concluded that hepatitis C "[was] less likely than not (less than 50/50 probability) caused by or events while in service," finding that there was "no valid objective data" to support the Veteran's claim.

An October 2010 VA treatment record shows the Veteran presented for a hepatitis consultation due to a recent diagnosis of hepatitis C.  

In October 2010, the Veteran was afforded a VA examination for depression.  The examiner opined that the Veteran's depression was "a direct result of, and caused by, hepatitis C."  In an April 2011 addendum, the examiner observed that during active military service, the Veteran underwent a psychiatric evaluation due to symptoms of frustration and discouragement.  At that time, he was diagnosed as having had an occupational problem.  The examiner determined that the symptoms noted at that time appeared to be sufficient for a diagnosis of a depressive order.  She explained that "significant life stressors commonly cause the onset of depressive illness, which then subsequently can become recurrent" and opined that the Veteran's "overwhelming life stressor is that of [the Veteran's] frightening diagnosis of hepatitis C, his treatment for that disorder, the impact of the treatment, as well as the disease itself on his physical health and functioning."  The examiner determine that the Veteran was significantly depressed as a direct result of his hepatitis C diagnosis and treatment, and due to his history of depression she opined that "it [was] at least as likely as not that this depressive episode is a recurrence, exacerbated because of the diagnosis of hepatitis, but actually original onset of the depressive illness while on active duty."

In correspondence dated in November 2012, the Veteran's VA primary care physician stated the Veteran had been diagnosed with hepatitis C and had been under his care since July 2009.  The clinician explained that "tests done by [his] clinic have shown a reactive test for hepatitis C antibody and a positive hepatitis C viral overload."  Upon review of the Veteran's claims file, to include the positive hepatitis C antibody test reported in August 1990, the clinician opined that it was "logical to assume that [the Veteran] had developed hepatitis C prior to August of 1990 and [their] tests indicate that the disease had persisted to the time of his treatment by VA in 2010.

At the Veteran's December 2013 videoconference hearing, he gave an in-depth account of his experience receiving pneumatic injection with multi-dose vials for the flu shot during boot camp in 1971.  See Hearing Transcript at 12.  He also stated that he was exposed to air gun inoculations during military service.

The Board notes that for a Veteran to prevail in his claim for entitlement to service connection it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for hepatitis C, the Board finds that it cannot conclude the preponderance of the evidence is against the claim of service connection.

As indicated above, the Veteran asserts that during 1971, while in boot camp, he received inoculations by a multi-dose injection.  He has also testified that he was exposed to air gun inoculations during active military service.  The Board finds the Veteran a credible witness.  Although the February 2008 VA examiner determined that hepatitis C was "less likely as not (less than 50/50 probability) caused by or a result of events while in service" the Veteran's primary care physician opined that it was plausible that the hepatitis C virus lay dormant for quite some time until the Veteran was diagnosed.  See June 2009 VA Correspondence for Primary Care Physician; Hearing Transcript at 10.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current hepatitis C is related to his period of active military service.  Therefore, reasonable doubt must be resolved in favor of the Veteran and service connection for hepatitis C is warranted.

Although the February 2008 VA examiner determined the Veteran's hepatitis C was not related to military service, he also stated that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it was biologically plausible.  In other words, he did not suggest that an etiological relationship to military service was impossible or unlikely.  Also, as explained by the VA physician in July 2009, hepatitis C was not identified, but it was plausible that the hepatitis C virus lay dormant for quite some time until the Veteran was diagnosed.  Furthermore, the evidence of record does not show a history of blood transfusion, drug use following military service, as the February 2008 VA examiner explained that these activities were likely to result in an infection.  Accordingly, the Veteran's testimony and the opinion provided by his treating physician are credible evidence and reasonably raise the possibility of a causal nexus between the Veteran's current diagnosis of hepatitis C and military service.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a hepatitis C diagnosis that is the result of disease or injury incurred during active military service.  Therefore, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014).


ORDER

Service connection for hepatitis C is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


